Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed as per reason st forth in the Office action dated 7-31-2020.
As discussed in the referenced Office action, the instant invention is drawn to an article of manufacture, comprising: a cured composite material, comprising: a first layer that includes a first plurality of ruptured microcapsules; and a second layer coupled to the first layer, wherein the second layer including a second plurality of microcapsules, and wherein at least one of the microcapsules of the second plurality of microcapsules includes an outer shell containing a reaction end product and a portion of an isolating structure; and 
an article of manufacture, comprising: a cured composite material, comprising: a first layer; and a second layer coupled to the first layer, wherein the second layer includes spent microcapsules, wherein each spent microcapsule includes an outer shell containing a reaction end product and a portion of an isolating structure, and wherein the spent 
While the prior art of record discloses articles of manufacture comprising a layer material comprising ruptured microcapsules, see, for example, US 6114413, US 2008/0090943, or US 2013/0034739,
 no references of record, including the newly submitted references cited in the IDS dated 10-27-2020 disclose or fairly suggest the claimed articles of manufacture that comprise a two layer structure, each layer comprises microcapsules as defined by the instant claims. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ